Name: Council Decision (CFSP) 2018/340 of 6 March 2018 establishing the list of projects to be developed under PESCO
 Type: Decision
 Subject Matter: defence;  economic geography;  European construction;  international security;  cooperation policy
 Date Published: 2018-03-08

 8.3.2018 EN Official Journal of the European Union L 65/24 COUNCIL DECISION (CFSP) 2018/340 of 6 March 2018 establishing the list of projects to be developed under PESCO THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, in particular Article 46(6) thereof; Having regard to Council Decision (CFSP) 2017/2315 of 11 December 2017 establishing permanent structured cooperation (PESCO) and determining the list of participating Member States (1), Having regard to the proposal from the Federal Republic of Germany, the Kingdom of Spain, the French Republic and the Italian Republic, Whereas: (1) On 11 December 2017, the Council adopted Decision (CFSP) 2017/2315. (2) Article 4(2)(e) of that Decision provides that the Council is to adopt a decision or recommendation establishing the list of projects to be developed under permanent structured cooperation (PESCO), reflecting both support for capability development and the provision of substantial support within means and capabilities to Common Security and Defence Policy operations and missions. (3) On 11 December 2017, the Member States participating in PESCO adopted a declaration identifying an initial list of 17 projects to be undertaken under PESCO, based on project proposals which had been presented. That declaration was adopted with a view towards a formal decision to be taken by the Council in early 2018 in accordance with Article 46(6) of the Treaty on European Union and Article 5 of Decision (CFSP) 2017/2315. (4) The second subparagraph of Article 5(2), of Decision (CFSP) 2017/2315 provides that the list of the project members of each individual project is to be attached to the Council decision referred to in Article 4(2)(e). (5) To ensure consistency, the implementation of all PESCO projects will be based on the common set of governance rules for projects, including, inter alia, rules on the role of observers if appropriate, to be adopted pursuant to Article 4(2)(f) of Decision (CFSP) 2017/2315, and which the participating Member States taking part in an individual project could adapt as necessary for that project. (6) The Council should therefore adopt a decision establishing the list of projects to be developed under PESCO, HAS ADOPTED THIS DECISION: Article 1 The following projects shall be developed under PESCO: 1. European Medical Command; 2. European Secure Software defined Radio (ESSOR); 3. Network of Logistic Hubs in Europe and Support to Operations 4. Military Mobility; 5. European Union Training Mission Competence Centre (EU TMCC); 6. European Training Certification Centre for European Armies; 7. Energy Operational Function (EOF); 8. Deployable Military Disaster Relief Capability Package; 9. Maritime (semi-) Autonomous Systems for Mine Countermeasures (MAS MCM); 10. Harbour & Maritime Surveillance and Protection (HARMSPRO); 11. Upgrade of Maritime Surveillance; 12. Cyber Threats and Incident Response Information Sharing Platform; 13. Cyber Rapid Response Teams and Mutual Assistance in Cyber Security; 14. Strategic Command and Control (C2) System for CSDP Missions and Operations; 15. Armoured Infantry Fighting Vehicle/Amphibious Assault Vehicle/Light Armoured Vehicle; 16. Indirect Fire Support (EuroArtillery); 17. EUFOR Crisis Response Operation Core (EUFOR CROC). Article 2 The list of the project members of each individual project shall be as set out in the Annex. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 March 2018. For the Council The President F. MOGHERINI (1) OJ L 331, 14.12.2017, p. 57. ANNEX List of the project members of each individual project Project Project members 1. European Medical Command Germany, Czech Republic, Spain, France, Italy, Netherlands, Romania, Slovakia, Sweden 2. European Secure Software defined Radio (ESSOR) France, Belgium, Germany, Italy, Netherlands, Poland, Portugal, Finland 3. Network of logistic Hubs in Europe and support to Operations Germany, Belgium, Bulgaria, Greece, Spain, France, Croatia, Italy, Cyprus, Hungary, Netherlands, Slovenia, Slovakia 4. Military Mobility Netherlands, Belgium, Bulgaria, Czech Republic, Germany, Estonia, Greece, Spain, France, Croatia, Italy, Cyprus, Latvia, Lithuania, Luxembourg, Hungary, Austria, Poland, Portugal, Romania, Slovenia, Slovakia, Finland, Sweden 5. European Union Training Mission Competence Centre (EU TMCC) Germany, Belgium, Czech Republic, Ireland, Spain, France, Italy, Cyprus, Luxembourg, Netherlands, Austria, Romania, Sweden 6. European Training Certification Centre for European Armies Italy, Greece 7. Energy Operational Function (EOF) France, Belgium, Spain, Italy 8. Deployable Military Disaster Relief Capability Package Italy, Greece, Spain, Croatia, Austria 9. Maritime (semi-) Autonomous Systems for Mine Countermeasures (MAS MCM) Belgium, Greece, Latvia, Netherlands, Portugal, Romania 10. Harbour & Maritime Surveillance and Protection (HARMSPRO) Italy, Greece, Spain, Portugal 11. Upgrade of Maritime Surveillance Greece, Bulgaria, Ireland, Spain, Croatia, Italy, Cyprus 12. Cyber Threats and Incident Response Information Sharing Platform Greece, Spain, Italy, Cyprus, Hungary, Austria, Portugal 13. Cyber Rapid Response Teams and Mutual Assistance in Cyber Security Lithuania, Spain, France, Croatia, Netherlands, Romania, Finland 14. Strategic Command and Control (C2) System for CSDP Missions and Operations Spain, Germany, Italy, Portugal 15. Armoured Infantry Fighting Vehicle/Amphibious Assault Vehicle/Light Armoured Vehicle Italy, Greece, Slovakia 16. Indirect Fire Support (EuroArtillery) Slovakia, Italy 17. EUFOR Crisis Response Operation Core (EUFOR CROC) Germany, Spain, France, Italy, Cyprus